DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  JESSE TRACY EUGENE PARKER,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-1212

                         [November 17, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case No.
312020CF000022A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  Jesse Tracy Eugene Parker, Crestview, appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.